DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/27/2022 and Applicant’s request for reconsideration of application 17/133497 filed 06/27/2022.
Claims 1-20 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

37 CFR 1.132 Affidavits
The 37 CFR 1.132 Affidavit filed on 06/27/2022 under 37 CFR 1.132 has been considered but is ineffective to overcome the 35 USC § 101.  
The affidavits does not provide objective evidence of that the RNN-CNN model has not merely been applied to the abstract ideas of the claims. Regarding applicant’s “First” bullet item (paragraphs 3-4),  this section describes the use of a powerful computational ensemble of deep neural network (DNN) models to implement n-ary matching. The remainder of this section describes objectives of the abstract idea such as to “only offers best product for the
customer, but also provides a solution by understanding the sales agent,
e.g., the background, training, knowledge, experience and persuasion
styles … he sales agent can achieve higher rate of success with best monetary payout by selling products to customers who are ready to buy … prescribes strategies to guide the agent on how to sell … attracts and retains
agents better, at the same time, the platform also alleviates the high
turnover of agents and the tremendous efforts in recruitment and training”. There is no description of an improvement to RNN-CNN technology or that the use of a specific RNN-CNN model must be use to overcome a specific technical issue. 
Regarding applicant’s “Second” bullet item (paragraphs 5-7),  this section describes the specific CLV computation used and reiterates the use of an ensemble of DNNs. However, there again is no description of an improvement to RNN-CNN technology or that the use of a specific RNN-CNN model must be use to overcome a specific technical issue.
Regarding applicant’s “Third” bullet item (paragraphs 8-9),  this section describes further describes the CLV model used and reiterates the use of an ensemble of DNNs. However, there again is no description of an improvement to RNN-CNN technology or that the use of a specific RNN-CNN model must be use to overcome a specific technical issue.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of patent eligibility fails to outweigh the evidence of patent ineligibility.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "Customer lifetime value (CLV)-base deep learning ensemble model for customer classification and multi-entity matching strategies is provided”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “is provided”. Correction is required.  See MPEP § 608.01(b). 

Claim Objections
The claims are objected to because of the following minor informalities: 
Claims 1 and 12, reads, “generated by at lease one processor of the CLV system using the DNN model, which is an ensemble of a recurrent neural network (RNN) model” should be corrected to “generated by at least one processor of the CLV system using the DNN model, which is an ensemble of a recurrent neural network (RNN) model”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 5, 6, 16, and 17. Applicant amended claims 5, 6, 16, and 17 recite the limit (or an equivalent) "predefined potential threshold”. The phrase predefined potential threshold or any equivalent threshold value is not found within the disclosure of the present application. There is no definition or even an example of how one skilled in the art would interpret claim limits using this term. As such, the amended claims 5, 6, 16, and 17 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of customer classifications and multi-entity matching strategies without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 12 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “obtaining a CLV profile of a customer including a set of personal information, a set of personal wealth profile, and a set of time-series transactions, wherein the set of CLV profile is obtained from a customer input; 	generating a CLV-based output for the customer using a deep learning (DNN) model based on the CLV profile of the customer, wherein the CLV-based output follows a predefined CLV model including a relationship-level model and a service-level model is trained and generated using the DNN model, which is an ensemble of a recurrent neural network (RNN) model and a convolutional neural  network (CNN) models and wherein the relationship level model is based on a total profitability of the customer in a fixed time period on a specific service or product and the service level model aggregates outputs of the relationship level model including a product factor, an amount factor and a margin factor; 	selecting a n-ary matching among multiple factors including the customer, products, modality, and one or more persuasion references for the customer based on the CLV-based output by the CLV system; and 	collecting a feedback for the n-ary matching to update the n-nary matching until one or more exit conditions are met”. 

Claim 12 comprises inter alia the functions or steps of “obtains a customer lifetime value (CLV) profile of a customer including a set of personal information, a set of personal wealth profile, and a set of time-series of transactions; 	an output module that generates a CLV-based output for the customer using a deep learning_(DNN) model based on the CLV profile of the customer, wherein the CLV-based output follows a predefined CLV model including a relationship-level model and a service-level model is trained and generated using the DNN model, which is an ensemble of a recurrent neural network (RNN) model and a  convolutional neural network (CNN) model, and wherein the relationship level model is based on a total profitability of the customer in a fixed time period on a specific service or product and the service level model aggregates outputs of the  relationship level model including a product factor, an amount factor and a margin factor; 	a selection module that selects a n-ary matching among multiple factors including the customer, products, modality, and one or more persuasion references for the customer based on the CLV-based output; and 	a feedback module that collects a feedback for the n-ary matching to update the n-nary matching until one or more exit conditions are met”. 

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Customer classifications and multi-entity matching strategies is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits are claimed at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. 
Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0023][0031-0033]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-11 and 13-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Interpretation – Method Steps
Claims 1-11 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is unclear what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it must be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it must be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - “Relationship”
The applicant has used to phrase “Relationship” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding the Affidavit, there is no description of an improvement to RNN-CNN technology or that the use of a specific RNN-CNN model must be use to overcome a specific technical issue.
The examiner has classified the claims as organizing human activity (insurance) which is generally linked to the use of recurrent neural network - convolutional neural network (RNN-CNN). Recurrent neural network is commonly used with customer lifetime value calculations (CLV) and CLVs are commonly used in insurance. Customer classifications and multi-entity matching strategies specifically when used for insurance is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. The RNN-CNN does not improve computer functionality. However, the present set of claims merely uses RNN-CNN for the purposes of insurance. The applicant argues that the RNN-CNN is a particular machine and cannot be carried out by a generic computer. However, what is  claimed and described in the specification [0023-0024][0031-0033] is a general purpose computer programmed used to implement the RNN-CNN model. Regarding applicant’s argument that “the claimed invention is NOT merely using the computer system as a tool to perform an existing process.  The invention provides a system that solves the age-old sales agent fast turnover problem”, the examiner argues that the solution to the problem by merely applying the CLV and ensemble of DNN. There is no improvement to DNN and the Affidavit does not provide evidence to the contrary. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 06/24/2022 used in the conclusion section in the office action submitted 12/10/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/02/2022